                 Case 6:20-cv-01083-ADA Document 18 Filed 02/08/21 Page 1 of 4

                    012345ÿ738347ÿ527392 3ÿ 093
                       473491ÿ527392 3ÿ ÿ3487
                         GHIJÿLMNMOMJP
QRSTÿVWXYRZ[YWZR\ÿ]]^ÿ_àb̀ÿacbdSR
]V^YWRVWeÿbW_ÿ_YXY]Sf[YWZ
                                 ÿghijklmknjopkb_b
bcVRZbÿWYZQScqR\ÿVW^r
                                32 1ÿ 9ÿ852772 1ÿ9 ÿ8 ÿ2 4
ÿ ÿ!"#$ ÿ%&'( ÿ)ÿ*"+'ÿ&!
       ,ÿ-.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿDouglas
                               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE.ÿÿÿÿÿLumish
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ00123-4ÿ562-/ÿ-7
,ÿ452ÿ864ÿ4ÿ96-4ÿ7,22-ÿ4ÿ45ÿ&-247ÿ*44ÿ'246234ÿ864ÿ:6ÿ45ÿ;46-ÿÿ'246234ÿ:
<ÿ06ÿ53ÿ23ÿ4ÿ606-4ÿÿÿÿÿÿÿÿÿÿÿÿArista
                                              ÿÿÿÿÿÿÿÿÿÿÿNetworks,
                                                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿInc.
                                                                                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2-ÿ452ÿ3/ÿ-7
.817ÿ6034:811=ÿ5.ÿ45ÿ864ÿÿ:11.ÿ
          > "00123-4ÿ2ÿ-ÿ446-=ÿ-7ÿÿ,,?6ÿ:ÿ45ÿ1.ÿ:26,ÿ@6ÿ063423ÿ8-76ÿ45ÿ-,ÿ:Aÿÿ
             ÿÿÿÿÿLatham
                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿWatkins
                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿLLP
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.245ÿ::23ÿ4ÿ
             B212-9ÿ776ÿÿÿÿÿÿÿÿÿÿÿÿ140         ÿÿÿÿÿÿÿÿScott
                                                             ÿÿÿÿÿÿÿÿÿÿDrive
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             24=/ÿ*44/ÿC20ÿ7ÿÿÿÿÿÿÿMenlo         ÿÿÿÿÿÿÿÿÿÿÿÿPark,
                                                                    ÿÿÿÿÿÿÿÿÿÿCA
                                                                              ÿÿÿÿÿÿÿ94025
                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             105-ÿÿÿÿÿÿ650.328.4600
                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ )32,21ÿÿÿÿÿÿÿÿÿÿÿ650.463.2600
                                                                                                                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          D *2-3ÿÿÿÿÿÿÿÿÿÿ12/1/1996
                            ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/ÿ"00123-4ÿ5ÿ?-ÿ-7ÿ06-41=ÿ2ÿ
             ,,?6ÿ:ÿ-7ÿ2-ÿ97ÿ4-72-9ÿ.245ÿ45ÿ#6ÿ:ÿ45ÿ*44ÿ:ÿÿÿÿÿÿÿCalifornia                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             "00123-4Eÿ?6ÿ123-ÿ-8,?6ÿ2ÿÿÿÿÿÿÿÿÿÿ183863          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
          F "00123-4ÿ5ÿ?-ÿ7,2447ÿ4ÿ063423ÿ?:6ÿ45ÿ:11.2-9ÿ3864
             864                                                            "7,22-ÿ74
             ÿÿÿÿSee
                 ÿÿÿÿÿÿÿÿAttachment
                         ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿAÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
             ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
      Case 6:20-cv-01083-ADA Document 18 Filed 02/08/21 Page 2 of 4

01 233456789ÿ5ÿ3 894ÿ7ÿ  ÿ58ÿÿ97858ÿÿ9ÿ7 ÿÿ9ÿ69ÿ459ÿ7
    639ÿ7ÿ35ÿ4ÿ459ÿ78ÿ69ÿ87 ÿ58ÿ9ÿ3 658ÿ37773ÿ ÿ56
   233456789ÿ5ÿ8ÿ48 ÿ7599ÿ9ÿ376956 N/A


1 ÿÿÿÿÿXÿÿÿÿÿ7ÿÿÿÿÿÿÿÿÿÿÿ7ÿ89ÿ3 54ÿ73345ÿ9ÿ2337ÿ ÿ!76ÿ"56ÿ58ÿ95ÿ59569
   69ÿ58ÿ#7 $%
   & ÿÿÿÿÿ6:19-cv-00236-ADA
                   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿ18th
                                                                  ÿÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿSeptember
                                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2019
                                                                                                                          ÿÿÿÿÿÿÿÿÿ1
   & ÿÿÿÿ6:20-cv-00087-ADA
                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿÿ16th
                                                                   ÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿApril
                                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                          ÿÿÿÿÿÿÿÿÿ1ÿ
   & ÿÿÿÿ6:20-cv-00749-ADA
                  ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ8ÿ9ÿÿÿ10th
                                                                  ÿÿÿÿÿÿÿÿÿ7ÿÿÿÿÿÿÿÿNovember
                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2020
                                                                                                                         ÿÿÿÿÿÿÿÿÿÿ1ÿ
'1 233456789ÿ7ÿ8 ÿ 8ÿ(69ÿ9ÿ5786ÿ36 58ÿÿ584897ÿ74
   36 58ÿ54ÿ7ÿ  ÿÿ9ÿ7ÿÿ78ÿ979ÿÿ 74ÿ69ÿ639ÿ7
   35 N/A



)1 233456789ÿ7ÿ89ÿ 8ÿ67ÿ7 9ÿÿ68569ÿÿ7ÿ655874ÿ8 ÿÿ8 
    639ÿ7ÿ35ÿ4ÿ59ÿ58ÿ9756ÿ8  N/A



*1 233456789ÿ7ÿ7ÿ78ÿ5ÿ75457ÿ59ÿ9ÿ+674ÿ,4 ÿÿ9ÿ- 98ÿ.59569ÿÿ/7
   78ÿ544ÿ634ÿ59ÿ9ÿ9787ÿÿ376956ÿ 9ÿ9ÿ9 581
               Case 6:20-cv-01083-ADA Document 18 Filed 02/08/21 Page 3 of 4

        01 233456789ÿ544ÿ54ÿ78ÿ2334567958ÿÿ2558ÿ9ÿ76956ÿ ÿ9ÿ859ÿ979
           59569ÿ9ÿÿ9ÿ 98ÿ59569ÿÿ7ÿ5ÿÿ9ÿÿ233456789ÿ7
           6!684ÿ58ÿ95ÿ67ÿÿ5ÿ7599ÿ9ÿ376956ÿ ÿ9ÿ859ÿ979ÿ59569
           9ÿÿ9ÿ 98ÿ59569ÿÿ71
           !684"ÿÿÿÿÿÿÿÿÿÿÿÿÿÿPaige
                                   ÿÿÿÿÿÿÿÿÿÿÿA.ÿÿÿÿÿAmstutz
                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           #75458$ÿ7"ÿÿÿÿÿÿÿÿÿÿÿScott
                                        ÿÿÿÿÿÿÿÿÿÿDouglass
                                                   ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿÿMcConnico,
                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ303
                                                                                                ÿÿÿÿÿÿÿÿColorado
                                                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿStreet,
                                                                                                                         ÿÿÿÿÿÿÿÿÿÿÿÿÿSuite
                                                                                                                                      ÿÿÿÿÿÿÿÿÿÿ2400
           59%ÿ979ÿ&53ÿ"ÿÿÿÿÿÿAustin,
                                           ÿÿÿÿÿÿÿÿÿÿÿÿÿTXÿÿÿÿÿÿ78701
                                                                ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
           438"ÿÿÿÿÿÿÿÿÿÿÿ512.495.6300
                               ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
            4ÿ9ÿ9ÿ$789ÿ733456789'ÿ958ÿ233456789ÿ744ÿ98ÿ9ÿ789ÿÿ()**1++ÿ3ÿ76
,56ÿ ÿ58ÿ6345786ÿ59ÿ-674ÿ9ÿ.4ÿ2!4/0/10ÿ2663ÿ7ÿ37%74ÿ9"ÿÿ43ÿ11ÿ59569
941
             ÿ233456789ÿ37%ÿ979ÿ95ÿ9ÿ89ÿ78ÿÿ359958$ÿ9ÿ7558ÿ
ÿÿÿÿÿÿÿDouglas
       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE.ÿÿÿÿÿLumish
                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9ÿ9ÿ 98ÿ59569ÿÿ7ÿ3ÿ76ÿ,56ÿÿ95ÿ67ÿ84%1
                                                                      . 36944%ÿ599
                                                                      ÿDouglas
                                                                       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE.ÿÿÿÿÿLumish
                                                                                              ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                      23589ÿ87 ÿÿ2334567894
                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                      25$879ÿÿ2334567894
                                56789:95;86ÿ=:ÿ>67?956
      @ÿ%ÿ695%ÿ979ÿ@ÿ7,ÿ,ÿ7ÿ9ÿ78ÿ669ÿ63%ÿÿ95ÿ958ÿ38ÿ76ÿÿ7998%ÿ
6ÿ78ÿ9ÿ5$5874ÿ38ÿ9ÿ43ÿÿ9ÿ8ÿ95ÿ9ÿÿ8th
                                                       ÿÿÿÿÿÿÿÿ7%ÿÿÿÿÿFebruary
                                                                        ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2021
                                                                                                           ÿÿÿÿÿÿÿÿÿÿÿ1
                                                                      ÿÿÿÿDouglas
                                                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿE.ÿÿÿÿÿLumish
                                                                                                 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                      23589ÿ87 ÿÿ2334567894
                                                                      ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                                                      25$879ÿÿ2334567894
        Case 6:20-cv-01083-ADA Document 18 Filed 02/08/21 Page 4 of 4




                                    Douglas E. Lumish
                       Admitted to practice before the following Court

                     Court                                       Admitted
Northern District of California                                  2/7/1997
Court of Appeals for the Fed. Circuit                            7/7/1999
Central District of California                                  10/10/2000
Eastern District of Texas                                        12/4/2008
Southern District of California                                 3/30/2009
Supreme Court of the United States                               2/22/2010
